LAMUBRARY

§§
¢.‘b
3d
cr
ca
co
co
iran
sr
17

NO. 29538

IN THE SUPREME COURT OF THE STATE OF HAWAl‘I

DAVID B. MOGILEFSKY; an individual, P.
Petitioner/Plaintiff-Appellant * `

   
   

VS.

 ..'£'H;¢£

 

COUNTY OF MAUI, a munioipal corporation§Hz
Respondent/Defendant-Appellee “§€3
m
_ M

  

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CIV. NO. 08-1-O243) `

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Acoba, J., for the courtH

The Application for Writ of Certiorari filed on

July 27, 2010 by Petitioner/Plaintiff-Appellant David B.

Mogilefsky is hereby rejected.
DATED: Honolulu, HawaiT4 August 30, 2010.

FOR THE COURT:

Associate Justice

 

David B. Mogilefsky,
petitioner/plaintiff-
appellant, pro se, on
the application.

Duffy, and ReCktenwald, JJ., and

1 Considered by: Nakayama, Acoba,

Circuit Judge Lee in place of Mo0n, C.J., recused.